DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 U.S.C. 112(f)
Claim 1 recites the limitation “one or more acoustic generating means” that generate “acoustic waves to be propagated into the filter media layer.”  This limitation does not invoke 35 U.S.C. 112(f) because the phrase “acoustic wave generating” provides sufficiently definite meaning as the name for structure that performs the function recited in the limitation.  MPEP 2181(I)(A).  This interpretation is applied to dependent claims 2–9.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites:
1.	A method of air filtration, comprising:
capturing, via a filter media layer, one or more impurities from air;
generating, via one or more acoustic generating means, acoustic waves to be propagated into the filter media layer, the acoustic waves having a low or medium frequency such that particles of the one or more impurities oscillate under the same displacement amplitude in the acoustic waves, wherein the propagation of the acoustic waves into the filter media facilitates in....  Emphasis added.

The limitation “the acoustic waves having a low or medium frequency” is indefinite.  
A limitation is indefinite where it contains a term of degree for which the disclosure provides no standard for measuring and where a person of ordinary skill in the art would not be able to ascertain the scope of the claim.  MPEP 2173.05(b). 
Here, the disputed limitation contains the terms “low” and “medium” which are terms of degree.  Instant specification provides not standard for measuring what constitutes a “low” or “medium” frequency.  The disclosure teaches that the method can be practiced with “an acoustic wave frequency of 50 Hz to 1000 Hz.”  Spec. dated Nov. 12, 2018 (“Spec.”) [0034].  However, claim 8 further limits claim 1 by reciting this frequency range.  Therefore, claim 1 cannot be interpreted such that its “low or medium frequency” range is between 50–1000 Hz, because otherwise claim 8 would be redundant.  Additionally, a person of ordinary skill in the art would not be able to ascertain the meaning of these terms because low and medium frequencies have no special meaning in the art.  Therefore, claim 1 is indefinite because a person of ordinary 
For the purpose of examination, claim 1 is interpreted to read:
1.	A method of air filtration, comprising:
capturing, via a filter media layer, one or more impurities from air;
generating, via one or more acoustic generating means, acoustic waves to be propagated into the filter media layer, the acoustic waves have a frequency such that particles of the one or more impurities oscillate under the same displacement amplitude in the acoustic waves, wherein the propagation of the acoustic waves into the filter media facilitates in…
                                                                                                                                                                                                        
Claims 2–7 depend from claim 1 and therefore are indefinite for the reasons above.  Claim 8 is not indefinite for the reasons stated above because it clarifies that the waves have a frequency range between 50–1,000 Hz.  Claim 9 is not indefinite because it depends from claim 8.
Claim 6 recites:
6.	The method of claim 5, wherein the acoustic waves comprise two opposite acoustic waves from two opposite sides of the filter media layer, the two opposite acoustic waves being generated via the one or more acoustic generating means comprised in two horizontal plates placed at the two opposite sides of the filter media layer.

The limitation “two opposite acoustic waves” is indefinite because it potentially has two different interpretations.  First, this limitation could mean that the waves are provided from opposite sides of the filter media.  Alternatively, it could mean that the waves are opposite in phase to one another.  For the purpose of examination, the waves are provided from opposite sides of the filter media.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asklof, US 3,026,966 (“Asklof”) optionally in view of Bultinck et al., US 2015/0182878 (“Bultinck”).  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asklof in view of Kotsatos et al., US 5,894,524 (“Kotsatos”) and in further view of Bultinck.  Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asklof in view of Physics for Civil Engineering, http://www.insula.com.au/physics/1279/L14.html, last updated Jan. 20, 2015 (“Physics for Civil Engineering”) and optionally in view of Bultinck.  
Claim 1 discloses a method of air filtration.  The method comprises using a filter media layer to capture one or more impurities from air while using an acoustic 
Asklof discloses a method of filtering aerosol particles from a gas.  Asklof Fig., col. 1, ll. 9–12.  The method comprises using a mesh filter material 5 to capture the particles while a sound source 7 generates acoustic waves that propagate through the filter material 5.  Id. at col. 5, ll. 52–65.  

    PNG
    media_image1.png
    879
    517
    media_image1.png
    Greyscale

The propagation of the acoustic waves into the filter material 5 facilitates in increasing travel distance of the impurities inside the filter media layer thereby enabling the layer to intercept the impurities because the radiation pressure from the sound source 7 forces liquid particles in the gas to move along the wires of the mesh 5, thereby causing the particles to agglomerate into larger droplets on the wires of the mesh 5.  Id. at col. 6, ll. 14–31.  The propagation also facilitates in generating turbulence in the filter media layer enabling the layer to enhance capturing of the impurities based on enhanced turbulent diffusion effect because the radiation pressure from sound source 7 vibrates the liquid particles within the gas stream as it passes through mesh 5, causing the particles to agglomerate and separate from the gas stream.  Id. at col. 6, ll. 14–31. The Examiner takes official notice that the radiation pressure from sound source 7 generates frictional electrostatic charges in the mesh 5 because the radiation pressure causes “attraction between suspended particles.” Id. at col. 5, ll. 17–20.  However, it also would have been obvious for the radiation pressure from sound source 7 to generate frictional electrostatic charges in the mesh 5 because the radiation would be expected to cause the wires in mesh 5 to rub against each other, thereby generating frictional electrostatic charges.  
Asklof further teaches that the radiation pressure from sound source 7 causes the particles to levitate while the particles are exposed to the sound waves from the sound source 7.  Asklof col. 6, ll. 24, 25.  The particles therefore are effectively the same as the gas particles through which the sound waves propagate.  Sound waves propagate through gas so that the gas molecules vibrate at the same amplitude and frequency as the waves.  Therefore, the levitated particles will oscillate at the same 
Asklof’s filtration process is a method of filtering air because the gases being treated will eventually be released into the atmosphere.  However, Asklof teaches that its invention can be used to remove aerosols from a variety of different gases (Asklof col. 6, ll. 52–61), and it would have been obvious to use this method to remove aerosols from compressed air because Bultinck teaches that coalescence filters are commonly used to remove oil aerosols from compressed air.  Bultinck [0046].
Claim 2 requires that the method of claim 1 further comprises controlling the frequency of the acoustic waves generated by the wave generating means via an electronic circuit.
The frequency of Asklof’s sound source 7 is controlled because by an electric circuit because the sound source 7 can be an electronic component such as loudspeakers and tweeters.  Asklof col. 6, ll. 61–65.
Claim 3 requires that the method of claim 1 further comprises securing the filter media layer and the acoustic generating means by a frame.  
Asklof teaches this feature because the housing of the device that holds the mesh 5 and the sound source 7 is a frame.  Asklof Fig., col. 5, ll. 52–65.
Claim 4 
The Examiner takes official notice that, when the sound source 7 is an electronically controlled device such as a loudspeaker or tweeter, the sound source 7 and its control components would be supplied with power from an electrical source.  Asklof col. 6, ll. 61–65.
Claim 5 requires that for the method of claim 1, the acoustic waves are perpendicular to a direction of displacement of the impurities propagated into the filter media layer.  
In Asklof, acoustic waves are propagated within the interior of a housing while gas flows through the filter material 5 with the housing.  Asklof Fig., col. 5, ll. 52–65.  Some of the acoustic waves will be perpendicular to the direction of gas flow through the filter 5 because some of the waves will bounce off of the walls of the housing.
Claim 6 requires that for the method of claim 5, the acoustic waves comprise two opposite acoustic waves from two opposite sides of the filter material layer.  The two opposite acoustic waves being generated via the acoustic generating means comprised in two horizontal plates at the two sides of the filter media layer.  
Asklof illustrates a single sound source 7 provided within the housing.  Asklof Fig., col. 5, ll. 52–65.  However, it would have been obvious to provide two sound sources 7 at opposite sides of the top of filter 5 because this would have the expected result of increasing the sound generating capacity of the device.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  
Additionally, Asklof does not illustrate its sound source 7 comprising a horizontal plate.  However, Asklof teaches that the sound source 7 can be a variety of devices 

    PNG
    media_image2.png
    684
    865
    media_image2.png
    Greyscale

Claim 7 requires that the method of claim 1 comprises configuring the acoustic generating means such that the waves generated propagate through a whole area and depth of the filter material layer.
Asklof teaches that the waves produced by sound source 7 propagate through the whole area and depth of the filter 5 because the sound waves cause particles below the filter 5 to levitate until they hit the filter 5 where they become stuck.  Asklof col. 6, ll. 
Claim 8 requires that for the method of claim 1, the frequency of the acoustic waves ranges from 50–1000 Hz.  
Asklof’s device exposes a gas containing liquid aerosol particles to a high intensity acoustic field to change the trajectory of the particles to increase collisions of the liquid particles with each other to improve removal from the gas.  Asklof col. 2, ll. 1–11.   The intensity of sound is governed by wave speed and amplitude, among other factors.  See Physics for Civil Engineering.  Therefore, it would have been obvious for Asklof’s method to operate within the claimed frequency range because there would have been a reasonable expectation that Asklof’s device could operate in its intended manner with sound waves within the range, so long as the other conditions of the wave were such that the intensity was sufficiently high to change the trajectory of the particles.   
Claim 9 requires that for the method of claim 8, the displacement amplitude of the particles ranges from 1.5–2.2 microns.
Asklof teaches that some of the particles being treated in the system are trapped within the interior of the filter material 5.  Asklof col. 6, ll. 14–31.  It would have been obvious for these particles to not be displaced very much, at least for a period of time, due to the fact that they are trapped.  Id.  Therefore, it would have been obvious for these trapped particles to have a small displacement amplitude, within the claimed range, due to the fact that they are stuck within the filter 5.  
Response to Arguments
The Applicant argues that claim 1 is distinguishable from Asklof asserting that the reference uses high intensity acoustic fields (thus fields with high frequency) whereas the claimed method uses low or medium frequency sound waves.  Applicant Rem. dated Dec. 14, 2020 (“Applicant Rem.”) 5.
The Examiner respectfully disagrees.  The claim 1 limitation “acoustic waves having a low or medium frequency” is indefinite for the reasons stated above, and therefore is not examined.  However, the intensity of sound depends on factors such as velocity and amplitude, in addition to other factors, as noted in the rejection of claim 8 above.  Asklof uses high intensity sound to change the trajectory aerosol particles to enhance particulate removal from gas.  Asklof col. 2, ll. 1–12.  Therefore, because intensity depends on factors other than merely the frequency of sound, Asklof’s method could be practiced with relatively low frequency sound waves, so long as the other variables were such that the intensity of the sound was sufficiently high.  
The Applicant argues that claim 5 is distinguishable from Asklof asserting that the reference illustrates acoustic fields parallel to a direction of particles, as opposed to perpendicular as required by the claim.  Applicant Rem. 7.  
The Examiner respectfully disagrees.  In Asklof, acoustic waves are propagated within the interior of a housing while gas flows through the filter material 5 with the housing.  Asklof Fig., col. 5, ll. 52–65.  Some of the acoustic waves will be perpendicular to the direction of gas flow through the filter 5 because some of the waves will bounce off of the walls of the housing.
The Applicant argues that claim 6 is distinguishable from Asklof because the claim requires acoustic waves from two opposite sides of the filter media layer whereas Asklof illustrates only one sound source 7.  Applicant Rem. 8, 9.  The Applicant argues that Asklof cannot teach claim 6 because it teaches away from placing a sound source underneath the filter 5.  Id.  
The Examiner respectfully disagrees.  Claim 6 does not require that the two opposite acoustic waves are provided at the top and bottom of the filter media layer.  Rather, the claim requires that “two opposite acoustic waves [are] from two opposite sides of the filter media layer.”  Asklof’s filter 5 has at least six areas that can be considered “sides”—top/bottom, left/right and front/back.  It would have been obvious for Asklof’s device to contain two sound sources 7 because this would merely be duplication of parts.  MPEP 2144.04(VI)(B).  These two sound sources 7 would be located on the left and right (or front and back sides) on the top of the filter 5 because they are would located next to one another.  
The Applicant argues that claims 7–8 are patentable over Asklof.  Applicant Rem. 9.  However, the Applicant does not specifically explain why the claims are patentable over the reference.  Therefore, the Examiner maintains that the claims are unpatentable for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776